EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an electronic mail by Gang Yu on 8 March 2021.

The application has been amended as follows: 
IN THE SPECIFICATION
	In the abstract, first line, the colon has been deleted.

In the abstract, all the semicolons have been replaced by commas.

IN THE CLAIMS
In Claim 1, the formatting has been changed as follows per 37 CFR 1.75 (i) (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 

An electronic component handler comprising: 
an electronic component transporter transporting an electronic component in an arrangement state where a shuttle plate is arranged, the shuttle plate having a recess where the electronic component is placed;
a light source casting light onto the recess; 
a light receiver receiving the light and outputting a signal; 
a detector detecting presence/absence of the electronic component placed in the recess, based on the signal; and 
a negative pressure generator putting the recess under a lower pressure than an atmospheric pressure, 
wherein the shuttle plate has a first flow path, the first flow path is a flow path which opens in the recess and where a fluid and the light pass, 
the electronic component transporter has 
a shuttle plate fastener, 
a transmission member, and 
a driver, 
the shuttle plate fastener has a second flow path, and has the shuttle plate fixed thereto in the arrangement state, the second flow path is a flow path where the fluid and the light pass and which communicates with the first flow path and is coupled to the negative pressure generator in the arrangement state, the transmission member is provided in the shuttle plate 

In Claim 9, the formatting has been changed as follows per 37 CFR 1.75 (i).

The electronic component handler according to claim 1, further comprising 
a holder holding the electronic component by suction and placing the electronic component in the recess, and 
a suction force applier generating a suction force to suck the electronic component, at the holder,
wherein the negative pressure generator puts the recess under a lower pressure than the atmospheric pressure from start to completion of the placing of the electronic component in the recess 

In Claim 10, the formatting has been changed as follows per 37 CFR 1.75 (i).

An electronic component tester comprising: 
an electronic component transporter transporting an electronic component in an arrangement state where a shuttle plate is arranged, the shuttle plate having a recess where the electronic component is placed; 
a light source casting light onto the recess; 
a light receiver receiving the light and outputting a signal; 
a detector detecting presence/absence of the electronic component placed in the recess, based on the signal; 
a negative pressure generator putting the recess under a lower pressure than an atmospheric pressure; and 
a tester testing the electronic component, 
wherein the shuttle plate has a first flow path, the first flow path is a flow path which opens in the recess and where a fluid and the light pass,
the electronic component transporter has 
a shuttle plate fastener, 
a transmission member, and 
a driver,
the shuttle plate fastener has a second flow path, and has the shuttle plate fixed thereto in the arrangement state, the second flow path is a flow path where the fluid and the light pass 

Election/Restrictions
The restriction election requirement mailed on 15 September 2020 has been fully withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claims overcome the prior art since they require a first flow path that is a flow path which opens in the recess and where a fluid and the light pass in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, WO Patent No. 2017002369 to Daisuke discloses recess 185 (figure 37) and light that passes at 24 from 7H, however, Daisuke does not disclose a first flow path that is a flow path which opens in recess 185 and where a fluid and the light pass in combination with the other claim limitations. Similarly, other prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Gerald McClain/Primary Examiner, Art Unit 3652